Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/25/2019, 3/19/2020, and 2/11/2021 have been considered by the examiner.

Status of Claims
Claims 1-15 are pending.

Drawings
The drawings were received on 19 June 2019.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities: in line 3, the examiner suggests that “including” be changed to “includes”. Appropriate correction is required.
Claims 2-15 are objected to because they inherit the deficiencies of claim 1 through their dependencies.
Claim 6 is objected to because of the following informalities:  In line 4, the claim ends with a comma. This should be replaced with a period.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: in lines 2-4, the following acronyms are used without first being spelled out: TN, STN, ECB, and VA. Appropriate correction is required.
Claims 13 and 14 are objected to because of the following informalities: In lines 2-3 of claim 13, the claim uses the terms “the first liquid crystal cell” and “the second liquid crystal cell.” While these terms are acceptable within the claim since they are used in claim 1, from which claim 13 depends, the examiner notes that these terms were amended in claim 14, lines 2-4, to be “the guest host liquid crystal layer” and “the retardation-variable liquid crystal layer”. In view of the parallel nature of claims 13 and 14, the examiner suggests that the applicant choose a single set of terms and use it in both claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 5-6, 11, and 13-14, the claims include limitations such as horizontal(ly) and/or vertical(ly). The terms horizontal and vertical are relative and can vary depending on the orientation of an object. The examiner suggests that these limitations be changed to define the orientation relative to the surface of the reflectance-variable mirror. Horizontal should be changed to “parallel with a surface of the reflectance-variable mirror” and vertical should be changed to “orthogonal to a surface of the reflectance-variable mirror”. For purposes of examination, the examiner has interpreted the claims in this way.
Claim 2, lines 2-4, would be “wherein the guest host liquid crystal is capable of switching between a state oriented orthogonal to a surface of the reflectance-variable mirror and a state oriented parallel with a surface of the reflectance-variable mirror when a voltage is applied.”
Claim 5, line 4, would be “direction parallel with a surface of the reflectance-variable mirror”.
Claim 6, lines 3-4, would be “absorption axis direction of the anisotropic dyes upon orientation of the guest host liquid crystal layer parallel with a surface of the reflectance-variable mirror.” 
Claim 11, line 4, would be “formed in a direction parallel with a surface of the reflectance-variable mirror.”
Claim 13, line 3, would be “cell is in a state oriented orthogonal to a surface of the reflectance-variable mirror and the second liquid crystal cell is in the phase difference mode.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Taheri (US 2014/0340728) of record (hereafter Taheri).
Regarding claim 1, Taheri discloses a reflectance-variable mirror, sequentially comprising: a first liquid crystal cell having a guest host liquid crystal layer (see at least Fig. 3 
Figure 3 is reproduced and annotated below.

    PNG
    media_image1.png
    503
    805
    media_image1.png
    Greyscale


Regarding claim 2, Taheri discloses all of the limitations of claim 1.
Taheri also discloses that the guest host liquid crystal layer is capable of switching between a state oriented orthogonal to a surface of the reflectance-variable mirror and a state oriented parallel with a surface of the reflectance-variable mirror when a voltage is applied (see at least paragraphs [0087]-[0088], where the application of an electric field causes the active polarizer to switch between an absorptive state and a transparent state, which is understood to be achieved by orienting the liquid crystal molecules orthogonal and parallel to the surface of the mirror, respectively).

Regarding claim 5, Taheri discloses all of the limitations of claim 1.


Regarding claim 6, Taheri discloses all of the limitations of claim 1.
Taheri also discloses that the first reflection axis of the first reflective polarizing film is parallel to an absorption axis direction of the anisotropic dyes upon orientation of the guest host liquid crystal layer parallel with a surface of the reflectance-variable mirror (see at least Fig. 4 and paragraph [0034], where the first reflection axis is in the x-direction and the absorption axis is in the x-direction, and thus parallel).

Regarding claim 7, Taheri discloses all of the limitations of claim 1.
Taheri also discloses that the retardation-variable liquid crystal layer is capable of switching between the phase difference mode and the non-phase difference mode when a voltage is applied (see at least Figs. 3 and 4 and paragraph [0075], where applying a voltage causes the active polarization rotator 56 to rotate the polarization of light by 90 degrees).

Regarding claim 10, Taheri discloses all of the limitations of claim 1.


Regarding claim 11, Taheri discloses all of the limitations of claim 1.
Taheri also discloses that the second reflective polarizing film has a second transmission axis orthogonal to the second reflection axis, and the second reflection axis and the second transmission axis are formed in a direction parallel with a surface of the reflectance-variable mirror (see at least Fig. 3, where second reflective polarizer 58 is shown to transmit polarization in the y-direction, which is understood to be orthogonal to the x-direction, both of which are understood to be parallel with a surface of the mirror).

Regarding claim 12, Taheri discloses all of the limitations of claim 1.
Taheri also discloses that the second reflection axis of the second reflective polarizing film is parallel to the vibration direction of the linearly polarized light passing through the retardation-variable liquid crystal layer in the phase difference mode (see at least Fig. 3, where the active polarization rotator 56 rotates y polarization to x-polarization, which is then reflected by the reflective polarizer 58, which has a reflection axis in the x-direction).

Regarding claim 13, Taheri discloses all of the limitations of claim 1.
Taheri also discloses that the reflectance-variable mirror realizes a mirror mode when the first liquid crystal cell is in a vertically oriented state and the second liquid crystal cell is in 

Regarding claim 14, Taheri discloses all of the limitations of claim 1.
Taheri also discloses that the reflectance-variable mirror realizes an antireflection mode when the guest host liquid crystal layer is in a horizontally oriented state and the retardation- variable liquid crystal layer is in the non-phase difference mode (see at least Fig. 4, where the minimum amount of light is reflected with the guest host liquid crystal layer absorbing x-polarization light and the retardation-variable liquid crystal layer transmitting y-polarization light, which is then absorbed by beam block 60).

Regarding claim 15, Taheri discloses all of the limitations of claim 1.
Taheri also discloses that the reflectance-variable mirror comprises no image display panel (see at least Figs. 3 and 4, where the back of the mirror is a beam block 60 and thus does not include an image display panel).

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anderson et al. (US 2010/0277786) of record (hereafter Anderson).
Regarding claim 1, Anderson discloses a reflectance-variable mirror, sequentially comprising: a first liquid crystal cell having a guest host liquid crystal layer (see at least Fig. 53a and paragraph [0165], where GH LC-cell 5310 is the first liquid crystal cell), wherein the guest 
Fig. 53A is reproduced and annotated below.

    PNG
    media_image2.png
    531
    870
    media_image2.png
    Greyscale

Regarding claim 2, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the guest host liquid crystal layer is capable of switching between a state oriented orthogonal to a surface of the reflectance-variable mirror and a state oriented parallel with a surface of the reflectance-variable mirror when a voltage is applied (see at least Figs. 53A and 53B and paragraph [0165], where guest host liquid crystal layer 5310 switches between states depending on the application of voltage).

Regarding claim 3, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the first liquid crystal cell further comprises first and second alignment films disposed on opposing sides of the guest host liquid crystal layer (see at least Fig. 53a and paragraph [0165], where 5326 are first and second alignment films).

Regarding claim 4, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the first liquid crystal cell further comprises first and second transparent electrode substrates disposed on opposing sides of the guest host liquid crystal layer (see at least Fig. 53a and paragraph [0165], where 5324 are first and second transparent electrodes).

Regarding claim 5, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the first reflective polarizing film has a first transmission axis orthogonal to the first reflection axis, and the first reflection axis and the first transmission axis are formed in a direction parallel with a surface of the reflectance-variable mirror (see at least Fig. 53a and paragraph [0166], where reflective polarizers have a reflection axis in the y-direction and thus will have a transmission axis in the x-direction).

Regarding claim 6, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the first reflection axis of the first reflective polarizing film is parallel to an absorption axis direction of the anisotropic dyes upon orientation of the guest host liquid crystal layer parallel with a surface of the reflectance-variable mirror (see at least paragraph [0166]).

Regarding claim 7, Anderson discloses all of the limitations of claim 1.


Regarding claims 8 and 9, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the second liquid crystal cell further comprises third and fourth alignment films disposed on opposing sides of the retardation-variable liquid crystal layer and that the second liquid crystal cell further comprises third and fourth transparent electrode substrates disposed on opposing sides of the retardation-variable liquid crystal layer (see at least paragraph [0147], where the operation of the TN LC-cell 3303 is stated to be known in the art and thus alignment films and transparent electrodes are implicit in the reference. “As known in the art, the twisted nematic effect is based on the precisely controlled realignment of LC molecules between differently ordered molecular configuration under the action of an applied electric field.”).

Regarding claim 10, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the second liquid crystal cell is a 90 degree TN mode liquid crystal cell or a 270 degree STN mode liquid crystal cell (see at least paragraphs [0146]-[0147]).

Regarding claim 11, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the second reflective polarizing film has a second transmission axis orthogonal to the second reflection axis, and the second reflection axis and 

Regarding claim 12, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the second reflection axis of the second reflective polarizing film is parallel to the vibration direction of the linearly polarized light passing through the retardation-variable liquid crystal layer in the phase difference mode (see at least Fig. 54a and paragraph [0167]).

Regarding claim 13, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the reflectance-variable mirror realizes a mirror mode when the first liquid crystal cell is in a vertically oriented state and the second liquid crystal cell is in the phase difference mode (see at least Fig. 54b and paragraphs [0167]-[0168]).

Regarding claim 14, Anderson discloses all of the limitations of claim 1.
Anderson also discloses that the reflectance-variable mirror realizes an antireflection mode when the guest host liquid crystal layer is in a horizontally oriented state and the retardation- variable liquid crystal layer is in the non-phase difference mode (see at least Fig. 54a and paragraphs [0167]-[0168]).

Regarding claim 15, Anderson discloses all of the limitations of claim 1.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 2014/0340728) of record (hereafter Taheri) as applied to claim 1 above, and further in view of Kusuura (US 2014/0184987) (hereafter Kusuura).
Regarding claims 3-4 and 8-9, Taheri discloses all of the limitations of claim 1.
Taheri does not specifically disclose that the first liquid crystal cell further comprises first and second alignment films disposed on opposing sides of the guest host liquid crystal layer, that the first liquid crystal cell further comprises first and second transparent electrode substrates disposed on opposing sides of the guest host liquid crystal layer, that the second liquid crystal cell further comprises third and fourth alignment films disposed on opposing sides of the retardation-variable liquid crystal layer, and that the second liquid crystal cell further comprises third and fourth transparent electrode substrates disposed on opposing sides of the retardation-variable liquid crystal layer.
However, Kusuura teaches a liquid crystal device, wherein the liquid crystal layer is between alignment layers and between transparent electrodes (see at least paragraph [0033]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
1/27/2022